Citation Nr: 1541430	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-35 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for dementia, to include as secondary to posttraumatic stress disorder (PTSD).  

3.  Entitlement to an initial rating in excess of 70 percent for PTSD for the period prior to November 13, 2013, when a 100 percent rating became effective.  

4.  Entitlement to special monthly compensation (SMC) based on being housebound or in need of aid and attendance for the period prior to November 13, 2013.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1944 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which in part, denied service connection for dementia; denied special compensation based on being housebound or in need of aid and attendance; granted service connection for PTSD with an assigned 70 percent disability rating; and granted service connection for GERD with an assigned 10 percent disability rating, effective June 15, 2010.

In May 2011, the RO granted a total rating for compensation based on individual unemployability, effective June 15, 2010.  In a December 2013 rating decision the RO granted special monthly compensation on account of being housebound, from June 21 to August 1, 2013.  In a rating decision later in December 2013, the RO granted a 100 percent rating for PTSD; and special monthly compensation based on need for aid and attendance; both effective November 13, 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for dementia is addressed in the REMAND portion of the decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's service-connected GERD has been manifested by complaints of abdominal pain, regurgitation, vomiting, and weight loss, which are productive of severe health impairment. 

2.  From June 15, 2010, date of service connection, the Veteran's PTSD has been productive of total occupational and social impairment.

3.  For the period prior to November 13, 2013, the Veteran required assistance with maintaining personal hygiene and attending to the wants of nature; and regular care or assistance against dangers in his daily environment.


CONCLUSIONS OF LAW

1.  The criteria for an initial 60 percent rating for GERD have been met since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, Part 4, 4.3, 47, 4.21, 4.114, Diagnostic Code 7346 (2015).

2.  The criteria for an initial rating of 100 percent for PTSD beginning June 15, 2010 have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for SMC based upon the need for regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114(l), 5107(b) (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  In this case, the Board is granting in full the benefits sought on appeal.  No further notice or assistance is required to aid the Veteran in substantiating his claims.

II.  Disability Evaluations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  8 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127   (1999).

When all the evidence is assembled, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990).

GERD

The Veteran's gastrointestinal disability has been rated under Diagnostic Code (DC) 7346.  Under Diagnostic Code 7346, a 30 percent disability rating is warranted for a hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent disability rating requires symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

The Veteran was afforded a VA examination in October 2010.  He complained of heartburn, occurring several times daily; and, occasional regurgitation, occurring weekly.  He reported taking medication daily, which provided adequate relief.  His disability was classified as stable.  The examiner noted there was no dysphagia, hematemesis, melena, or esophageal dilation.  There were also no signs of anemia or significant weight loss.  The Veteran was noted to be a poor historian. 

In a March 2011 statement in support of his claim, the Veteran reported constant epigastric distress.  He also reported constant pain, regurgitation, and frequent vomiting.  He complained of constant heartburn and pain in his shoulders.  He also reported the vomiting of blood (hematemesis).  His lay statements are considered to be competent.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).

In September 2012, the Veteran was twice admitted to a VA Medical Center with complaints of vomiting and abdominal pain.  It was noted in an October 2012 VA treatment report that he had open Nissen fundoplication in 2006, and experienced abdominal pain and vomiting intermittently since that surgery.  He reported that his abdominal pain was at times very painful (10/10).  He also reported a 20 pound weight loss.  

At a September 2013 surgery consult, the Veteran reported regurgitation and having to induce vomiting to relieve his symptoms.  He complained of dysphagia, frequent belching, and abdominal distention.  He denied episodes of nausea.  Upper GI imaging revealed a sliding-type hiatal hernia involving the fundus of the stomach, and a second paraesosphageal hernia involving the cardia and proximal small bowel.  The Veteran was determined to be a poor candidate for surgical intervention.  

As previously stated, a 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  The Veteran has demonstrated most of the listed symptoms for 60 percent at one time or another throughout the period on appeal.  Indeed, the medical evidence shows consistent complaints of heartburn, regurgitation, vomiting, and severe abdominal pain.  The evidence of record, including the Veteran's own credible and consistent reports, does indicate that his health is in fact severely impacted by the combination of such symptomatology. 

The above symptoms of the Veteran's service-connected GERD are productive of severe impairment of health.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that for the entire appellate period, the Veteran's service-connected GERD more closely approximates the level of severity contemplated by a 60 percent rating under Diagnostic Code 7346.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7 (2014).  Sixty percent is the highest schedular rating assignable under Diagnostic Code 7346.

The Board has also concluded that Diagnostic Code 7346, which allows for a maximum 60 percent rating, is the most appropriate diagnostic code by which to evaluate the veteran's gastrointestinal disability.  Other diagnostic codes provide for higher ratings, but pertain to other organs or parts of the anatomy.  38 C.F.R. § 4.114.  Other diagnostic codes provide for maximum ratings that are equal to, or less than, 60 percent.  The provisions of 38 C.F.R. § 4.114, generally prohibit ratings under multiple applicable codes.

PTSD

For the period from June 15, 2010 to November 13, 2010, a 70 percent evaluation is in effect under Diagnostic Code 9411.  The diagnostic code provides that a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015). 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The October 2010 VA examination report shows the Veteran was assigned a GAF score of 35, which is indicative of significant psychiatric symptomatology.  At the examination, there was evidence of delusion and confusion, including the Veteran's belief that his wife was an engineer (she was a nursing student), that he held the world record for climbing Mt. Hood, and that he maintained a relationship with his two eldest children.  

His wife, whom the examiner found to be more credible, contradicted his reports.  The examiner described the Veteran as rambling and tangential, and "[talked] about things with no seeming connection to one another."  He also noted that while the Veteran was oriented to time, date, and place, his recent memory was poor, and he spoke in a circumstantial manner.  The examiner opined that he could not manage his funds due to the effects of PTSD.  

In an April 2011 VA examination addendum, the examiner concluded that the Veteran's PTSD rendered him unable to perform any significant form of employment, including sedentary work, work in a loosely supervised situation, or work that required little interaction with the public.

Although the Veteran has has maintained a 17-year marriage, his symptomatology approximates total occupational and social impairment.  Accordingly, a 100 percent rating is granted for the entire period since the effective date of service connection.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.7, 4.21 (2015).


III.  Extraschedular & TDIU Considerations

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran has not reported any symptoms attributed to GERD or PTSD that are not contemplated by the rating criteria.  With respect to GERD, the rating criteria specifically contemplate heartburn, abdominal pain, vomiting, regurgitation, and dysphagia.  The Veteran is in receipt of a maximum 100 percent rating for PTSD and there is no legal provision for providing an extraschedular rating in excess or 100 percent.

Entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, there is no period when PTSD has not been awarded a total rating for PTSD.  There is no evidence that GERD causes unemployability. 

III.  Special Monthly Compensation (SMC)

SMC at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  The Board has jurisdiction of this issue as an element of the initial ratings.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  A factor considered in determining the need for regular aid and attendance is whether a claimant can show a factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)-(c), 3.352(a) (2015).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature. It also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  A showing that the Veteran is unable to perform one of the enumerated disabling conditions is sufficient to establish the need for aid and attendance.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In the instant case, service connection is in effect for PTSD rated as 100 percent disabling; for a lumbar spine disability, rated as 40 percent disabling; for residuals of bilateral hip replacement, with each hip rated as 30 percent disabling; for a hiatal hernia, rated as 10 percent disabling; and for hypertension, rated as noncompensable. 

During the October 2010 VA examination, the Veteran's wife reported that he showered once per week, at most.  She also reported that he was incontinent for both feces and urine and wanted to wear his pants even when they were dirty.  She confirmed that he was impotent.  She indicated he was only occasionally aware of what day it was.  She stated her husband relied on the assistance of a cane, of which he was constantly misplacing.  She reported that she still allowed him to drive but is extremely fearful when he does so.  She expressed that whenever she is absent from their home, she is fearful he will attempt to travel to Mexico, something he is always suggesting he will do.  The examiner expressed his doubt in the Veteran's mental capacity to plan such a trip.  His spouse further stated that when she leaves home, she prepares a meal for her husband.  While he is able to prepare toast on his own, he often burns things.  The examiner determined the Veteran was not capable of managing funds on his own behalf because of his lack of reality contact.  The examiner opined that the Veteran should be in receipt of aid and attendance.

The evidence is, at the very least, in equipoise as to whether the Veteran is in need of the regular aid and attendance of another person due to his service-connected disabilities.  The evidence strongly suggests that due to the mental incapacities brought on by PTSD, the Veteran is unable to safely prepare food, to keep ordinarily clean and presentable, or to attend to the wants of nature.  
Resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for SMC on the basis of the need for aid and attendance of another person have been met.  SMC at the aid and attendance rate is a greater benefit than the housebound benefit.  38 U.S.C.A. § 1114(l), (s) (2015).  The grant of SMC at the aid and attendance rate thus renders the question of entitlement to SMC on account of being housebound moot.


ORDER

Entitlement to an initial rating of 60 percent for GERD is granted, effective June 15, 2010.  

Entitlement to an initial rating of 100 percent for PTSD is granted, effective June 15, 2010. 

Entitlement to special monthly compensation based on the need for regular aid and attendance of another person is granted effective June 15, 2010.


REMAND

The October 2010 VA examiner opined there was no connection between the Veteran's service-connected PTSD and his dementia.  The examiner explained that there was nothing the Veteran or his wife reported on examination, or nothing in the records which would indicate a causal link between PTSD and dementia.  In February 2014, the Veteran submitted evidence of medical research supporting a link between PTSD and the development of dementia.  This new evidence has not been considered by a VA examiner.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the VA examiner who conducted the October 2010 mental health examination to again review the claims file, including new evidence. 

If the examiner is not available, ask another qualified examiner to review the entire record and provide the new opinion. The examiner should provide reasons for all opinions. If further examination is recommended, this should be arranged.

The examiner should then provide a new opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's dementia had its clinical onset during active service or is related to any in-service disease, event, or injury.

The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's dementia is related to his service-connected PTSD.  In this regard, the examiner should address the articles submitted by the Veteran in February 2014.  

The rationale for all opinions should be thoroughly explained.

2.  If the benefit sought remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


